           Case 1:20-cv-10745-ALC Document 24 Filed 02/03/21 Page 1 of 1




 FAZZIO LAW OFFICES
 John P. Fazzio, Esq. (JF1752)
 305 Broadway, 7th Floor
 New York, NY 10007
 Attorneys for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------x
  RAHUL MANCHANDA,                                        NOTICE OF APPERANCE

          Plaintiff,

 vs.                                                      CIVIL ACTION
 INTERNAL REVENUE SERVICE (“IRS”),
 T FAHMAN, ERICA FARRELL, SUSAN
 MCNAMARA, CURRENT AND FORMER                                   INDEX NO. 1:20-cv-10745-ALC
 EMPLOYEES OF IRS JANE DOES 1-10,

        Defendants,

 -----------------------------------------------------x

                                NOTICE OF APPEARANCE
                          AND REQUEST FOR SERVICE OF NOTICES

       PLEASE TAKE NOTICE that our offices represent RAHUL MANCHANDA in the
 above-captioned action. Please enter my appearance on behalf of said Plaintiff and place my
 name and address on the distribution list, and direct copies of all notices in this District Court
 proceeding, regardless of form, to the following:

          John P. Fazzio, Esq.
          Fazzio Law Offices
          305 Broadway, 7th Floor
          New York, NY 10007
          jfazzio@fazziolaw.com
          Phone: (201) 529-8024
          Fax (201) 529-8011                              FAZZIO LAW OFFICES


 Dated: February 3, 2021                                  s/ John P. Fazzio. Esq.
                                                          JOHN P. FAZZIO, ESQ. (JF1752)
